Citation Nr: 1434771	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  12-02 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to an increased rating for residuals of a right thumb laceration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran had active service from January 1954 to December 1955. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2011 rating decision in which the RO, inter alia, continued a 10 percent rating for the Veteran's service-connected right thumb disability.  The RO also denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In August 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2012, and the Veteran filed a substantive appeal for the right thumb disability only (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) in January 2012.

In a July 2013 rating decision, the RO denied the Veteran's claims of entitlement to service connection for diabetes, heart disease, hypertension, lower back pain with arthritis, and bilateral numbness in the lower legs.  In August 2013, the Veteran filed a NOD.  An SOC was issued in March 2014; however, the Veteran has not filed a substantive appeal in these matters; and they are not before the Board at this time.

In April 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the San Antonio satellite office of the RO in Houston, Texas; a transcript of that hearing is of record.  During the hearing, it was requested, and the undersigned granted, a period of 60 days following the hearing for the submission of additional evidence.  The Board observes that no additional evidence has been received.  Also during the pre-hearing conference, the undersigned Veterans Law Judge verified with the Veteran that there was a single issue for the Board's consideration.

The Board notes that, in addition to the paper claims file, the Veteran also  paperless, electronic files in Virtual VA and the Veteran Benefits Management System (VBMS).  With the exception of the April 2014 hearing transcript, the evidence in these electronic files is not  pertinent to the issue on appeal.


This appeal has been advanced on the Board's docket pursuant 38 U.S.C.A. § 7107(a)(2) (West 2002) and  38 C.F.R. § 20.900(c).  

For reasons expressed below, the claim on appeal is being remanded the Agency of Original Jursidiction for further action.   VA will notify the Veteran when further action is required.

As a final preliminary matter, the Board notes that, in an October 2013 statement, the Veteran appears to raise a claim for service connection for throat cancer.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over the matter, and is it referred to the AOJ for appropriate action.   38 C.F.R. § 19.9(b) (2013). 


REMAND

The Board regrets any further delay in adjudicating the claim for a higher rating for residuals of a right thumb laceration, but finds that additional evidence added to the claims file suggests that further development is necessary.

As a general matter, VA has a duty to conduct a contemporaneous examination when the evidence of record suggests an increased severity of disability since the last VA examination.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); AOPGCPREC 11-95 (Apr. 7, 1995).  The Veteran was last examined for his service-connected right thumb disability in May 2010.

The evidence added to the record includes his April 2014 testimony.  Importantly, the Veteran testified that he has experienced reduced grip strength and increased pain.  Indeed he indicated that he was unable to grab anything with his dominant right hand, and if he did grab it, he was unable to hold on to the object.  He also stated that he experiences right thumb numbness, especially at night.  The Veteran also testified that he was unable to touch his little finger with his thumb.  The Board observes that the level of pain and reduced grip strength expressed by the Veteran is much greater than previously reported during the May 2010 VA examination, and his testimony suggests a potential increased severity of disability.  Thus, the Board finds that additional VA examination is warranted prior to final appellate review.  The Veteran is reminded that failing to report to the examination scheduled in connection with the claim for increase, without good cause, may well result in denial of such claim.  See 38 C.F.R. § 3.655(b) (2013).

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record is complete, on remand, the AOJ should obtain and associate with the claims file all outstanding, pertinent records. 

The most recent VA treatment records associated with the claims file are dated in February 2014.  The Board observes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the AOJ should obtain all outstanding records from the San Antonio VA Medical Center (VAMC) dated since February 2014.

The AOJ should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran furnish, or furnish current, appropriate authorization for the AOJ to obtain, all pertinent, outstanding, pertinent, private medical records, relevant to his right thumb disability. 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, a current, appropriate authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Adjudication of the claim should include consideration of whether any staged rating for the disability is appropriate at any point pertinent to the filing of the claim for increase on April 22, 2011.

Accordingly, this matter is hereby remanded for the following action:

1.  Associate with the claims file relevant records, pertinent to treatment of the Veteran's right thumb disability at the San Antonio VAMC dated since February 2014.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the right thumb disability that is not currently of record.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate medical professional, at a VA medical facility, for evaluation of the right thumb disability. 

The contents of the Veteran's entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the examiner and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings responsive to the applicable rating criteria should be reported in detail.

In addition to all necessary findings, the examiner should fully describe the functional effects of residuals of right thumb laceration, to include limitation of motion; and should assess the severity of the disability as moderate, moderately severe, or severe.

In doing so, the examiner should indicate whether, at any point pertinent to the April 2011 claim for increase, the record reflects any change(s) in the severity of the disability; and, if so, should identify the approximate date(s) of any such change(s), and provide an assessment of the severity of the disability at each stage.

All examination findings, along with complete rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. 268 (1998).

7.  After accomplishing all requested action, and any additional action deemed warranted, adjudicate the claim on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim for increase, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise,  in light of all pertinent evidence and legal authority, as appropriate.  Adjudication of the claim should include consideration of whether any staged rating is warranted at any point pertinent to the filing of the claim for increase on April 22, 2011.

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



